
	

113 HR 2707 IH: Clean Water Compliance and Ratepayer Affordability Act of 2013
U.S. House of Representatives
2013-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2707
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2013
			Mr. Chabot (for
			 himself, Mr. Simpson, and
			 Mr. Graves of Missouri) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Administrator of the Environmental
		  Protection Agency to carry out a pilot program to work with municipalities that
		  are seeking to develop and implement integrated plans to meet their wastewater
		  and stormwater obligations under the Federal Water Pollution Control Act, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Water Compliance and Ratepayer
			 Affordability Act of 2013.
		2.Integrated
			 municipal stormwater and wastewater approach framework
			(a)In
			 generalIn the first 5 fiscal
			 years beginning after the date of enactment of this Act, the Administrator of
			 the Environmental Protection Agency, in coordination with appropriate State,
			 local, and regional authorities, shall carry out a pilot program under which
			 the Administrator shall work cooperatively with and facilitate the efforts of
			 municipalities to develop and implement integrated plans to meet their
			 wastewater and stormwater obligations under the Federal Water Pollution Control
			 Act (33 U.S.C. 1251 et seq.) in a more cost-effective and flexible
			 manner.
			(b)FrameworkThe
			 Administrator shall carry out the pilot program in a manner that is consistent
			 with the Integrated Municipal Stormwater and Wastewater Approach Framework
			 issued by the Environmental Protection Agency, dated May 2012.
			(c)Selection of
			 municipalities
				(1)In
			 generalThe Administrator, in consultation with States that have
			 approved National Pollutant Discharge Elimination System programs, shall select
			 not less than 15 municipalities to participate in the pilot program.
				(2)FactorsIn
			 selecting the municipalities, the Administrator shall—
					(A)specifically focus
			 on—
						(i)municipalities
			 that are operating under an administrative order, administrative consent
			 agreement, or judicial consent decree to comply with the requirements of the
			 Federal Water Pollution Control Act;
						(ii)other
			 municipalities facing compliance issues under the Federal Water Pollution
			 Control Act, in addition to the municipalities described in clause (i);
			 and
						(iii)municipalities that are affected by
			 affordability constraints in planning and implementing control measures to
			 address wet weather discharges from their wastewater and stormwater facilities;
			 and
						(B)give priority to municipalities with a
			 history of knowledgeable, detailed, and comprehensive efforts to develop
			 integrated and adaptive clean water management practices, without regard to the
			 status of the municipality in the process of planning or implementing such
			 practices.
					(d)Approval of
			 integrated plans
				(1)In
			 generalIn approving the integrated plan of a municipality under
			 the pilot program, the Administrator shall—
					(A)account for the
			 financial capability of the municipality to adequately address the requirements
			 of the Federal Water Pollution Control Act that apply to the
			 municipality;
					(B)prioritize the
			 obligations of the municipality under the Federal Water Pollution Control Act
			 according to the most cost-effective and environmentally beneficial
			 outcomes;
					(C)account for the
			 maintenance, operational, and regulatory obligations of the municipality;
			 and
					(D)enable the
			 municipality to implement innovative and flexible approaches to meet the
			 obligations of the municipality under the Federal Water Pollution Control Act.
					(2)Use of adaptive
			 management approaches
					(A)PriorityIn
			 selecting municipalities to participate in the program, the Administrator may
			 give priority to a municipality that is seeking to develop and implement an
			 integrated plan that includes adaptive approaches to account for changed or
			 future uncertain circumstances.
					(B)Types of
			 adaptive approachesAdaptive approaches referred to in
			 subparagraph (A) include, at a minimum—
						(i)the
			 use of new innovative technical or institutional approaches; and
						(ii)the
			 ability to adapt the integrated plan in response to new regulatory requirements
			 and reductions in financial capability.
						(3)Additional
			 authoritiesIn carrying out
			 the pilot program, the Administrator may, in full coordination and mutual
			 agreement with a municipality selected to participate in the pilot
			 program—
					(A)extend the allowable national pollutant
			 discharge elimination system permit term under section 402 of the Federal Water
			 Pollution Control Act (33 U.S.C. 1342) to a maximum of 25 years, and make
			 corresponding changes to any associated implementation schedule;
					(B)modify the implementation terms of a
			 consent decree entered into by the municipality with the Administrator pursuant
			 to that Act; and
					(C)provide additional regulatory flexibility
			 under the Federal Water Pollution Control Act in approving and implementing an
			 integrated plan that includes adaptive approaches in order to encourage the
			 innovation integral to such approaches.
					(e)Report to
			 CongressNot later than 1
			 year after the date of enactment of this Act, and each year thereafter for 5
			 years, the Administrator shall transmit to Congress a report on the results of
			 the pilot program, including a description of the specific outcomes expected to
			 be achieved that will reduce the costs of complying with the requirements of
			 the Federal Water Pollution Control Act for municipalities participating in the
			 program and similarly situated municipalities.
			
